Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 9, 2021 has been entered. Claims 1-3, 6, 9-13, 15, 21-29 remain pending in the application. 
 Claim Objections
Claims 28 and 29 are objected to because of the following informalities:
In claim 28, line 3 and claim 29, line 4, ‘said the other’ should read “the other”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 1, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) that comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove.
However, Nishiwaki does not disclose that the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not explicitly disclose that, either the inner lug groove or the outer lug groove extending from a location where an angle formed by a groove wall on either the outer circumferential main groove side of the inner circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the outer circumferential main groove side of the inner circumferential main groove and the contact surface or the outer lug groove extending from a location where the angle formed by a groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface.
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the maximum value (130 degree); So the angle (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the maximum value (130 degree). So the angles (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.

    PNG
    media_image1.png
    543
    573
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 2 in the teachings of Ebiko)
Regarding claim 2, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove (duplication). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Regarding claims 3 and 13, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire a center position in a width direction of the sipe (Fig. 4, item 36) coincides with a center position in a groove width direction of the outer lug groove (Fig. 4, item 35) and the inner lug groove (duplication), at a connection portion (Fig. 4, item 37a) of the sipe with the inner lug groove and the outer lug groove. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that a center position in a width direction of the sipe (Fig. 4, item 36) coincides with a center position in a groove width direction of the outer lug groove (Fig. 4, item 35) and the inner lug groove (duplication), at a connection portion (Fig. 4, item 37a) of the sipe with the inner lug groove and the outer lug groove. Doing so would be possible to suppress tire noise on the vehicle inner side, as recognized by Koishikawa ([0053]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishiwaki and Koishikawa as applied to claim 13 above, further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 15, the combination discloses the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, the combination does not explicitly disclose that, either the inner lug groove or the outer lug groove extending from a location where an angle formed by a groove wall on either the outer circumferential main groove side of the inner circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the outer circumferential main groove side of the inner circumferential main groove and the contact surface or the outer lug groove extending from a location where the angle formed by a groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface.
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.
  Claims 6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki in view of Koishikawa, further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 6, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) that comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an first outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an first inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an first outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a first sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
an second outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an second inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an second outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a second sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
however, Nishiwaki does not disclose that the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not disclose that the first inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the maximum value. So the angles will be greater than an average value of a maximum value and a minimum value.  
Ebiko discloses that, a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance (intended use); the pneumatic tire is mounted such that the first side is on a vehicle inner side (intended use);
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the maximum value (130 degree); So the angle (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the first inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the maximum value (130 degree). So the angles (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.
Regarding claim 9, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the first outer lug groove is denoted as LA and a length of the first inner lug groove is denoted as LB, then ratio of LA/LB is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.8<=LA/LB<=2.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Regarding claim 10, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the second outer lug groove is denoted as LC and a length of the second inner lug groove is denoted as LD, then ratio of LC/LD is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.0<=LC/LD<=1.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
	Regarding claims 11 and 12, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove (duplication). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the first and second chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the first and second outer lug groove (Fig. 4, item 35) and a groove width of the first and second inner lug groove. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 21, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) that comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove.
However, Nishiwaki does not disclose that the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not disclose that, the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree).
Ebiko discloses that, a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance (intended use); the pneumatic tire is mounted such that the first side is on a vehicle either inner or outer side (intended use);
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.
Claims 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishiwaki, Koishikawa and Ebiko as applied to claim 1 above, further in view of Kobayashi (US 9,415,637).
Regarding claim 22, the combination discloses a length of the inner lug groove and a length of the outer lug groove. However, the combination does not explicitly disclose these lug grooves having different lengths. In the same field of endeavor, pneumatic tire, Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the inner lug groove 412 and the outer lug groove 412 have different lengths. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the inner lug groove 412 and the outer lug groove 412 have different lengths. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 23, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side . Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 28, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the first outer lug groove is denoted as LA and a length of the first inner lug groove is denoted as LB, then ratio of LA/LB is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.8<=LA/LB<=2.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Regarding claim 29, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the second outer lug groove is denoted as LC and a length of the second inner lug groove is denoted as LD, then ratio of LC/LD is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.0<=LC/LD<=1.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 24, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) that comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an first outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an first inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an first outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a first sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
an second outer circumferential main groove (Fig. 1, item 3) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an second inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an second outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a second sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
however, Nishiwaki does not disclose that the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not disclose that, the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree).
Ebiko discloses that, a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance (intended use); the pneumatic tire is mounted such that the first side is on a vehicle either inner or outer side (intended use);
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishiwaki, Koishikawa and Ebiko as applied to claim 6 above, further in view of Kobayashi (US 9,415,637).
Regarding claim 25, the combination discloses a length of the inner lug groove and a length of the outer lug groove. However, the combination does not explicitly disclose these lug grooves having different lengths. In the same field of endeavor, pneumatic tire, Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the inner lug groove 412 and the outer lug groove 412 have different lengths. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the inner lug groove 412 and the outer lug groove 412 have different lengths. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 26, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first/second narrow lug groove portion 411 (duplication) may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side . Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 27, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first/second narrow lug groove portion 411 (duplication) may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of the second inner groove which extends from the inner circumferential main groove toward a vehicle outer side is longer than the length of the second outer groove which extends from the second outer circumferential main groove toward a vehicle inner side. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered. 
In response to applicant’s arguments that one of ordinary skill in the art would not have been motivated to apply such a structure to both of the inner lug groove and the outer lug groove which are connected by a sipe to duplicate the same effect at both of the inner lug groove and the over lug groove, it is not persuasive. In the teachings of Ebiko, the structures of the sipe and the oscillating behaviors of the circumferential main grooves are disclosed for enhancing hydroplaning resistance and reducing rolling resistance (col. 1, lines 60-67 and col. 2, lines 1-13). In the teachings of Nishiwaki, the inner lug groove and the outer lug groove are disclosed for improving drainage performance (col. 1, lines 32-35). Thus, for the purposes of improving drainage performance, enhancing hydroplaning resistance and reducing rolling resistance, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ebiko and Nishiwaki to reach the goal.
Regarding arguments in claims 9-10 that Nishiwaki fails to disclose any ranges for suitable lug groove lengths and Nishiwaki only illustrates a same length for every lug groove, it is not persuasive. In the teachings of Nishiwaki, the inner lug groove and the outer lug groove are disclosed for improving drainage performance (col. 1, lines 32-35). Thus, the lengths of the inner lug groove and the outer lug groove have to be considered by Nishiwaki. In other words, Nishiwaki realizes that the lengths of the inner lug groove and the outer lug groove are results effective variables. In the disclosure of Nishiwaki, there is no indication of the lengths of the inner lug groove and the outer lug groove being the same. At least, there is no reason in the teachings of Nishiwaki that the lengths of the inner lug groove and the outer lug groove should be maintained the same.       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742